DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed on 01/12/22.  Accordingly, claims 1, 2, 4-8 and 10-16 are currently pending; and claims 3 and 9 are canceled.
Claim Objections
Claims	6, 13, 15 and 16 are objected to because of the following reasons.
-Claim 6 recites the limitation “the data transmitter is one of a plurality of data transmitters”.  It is unclear on whether the transmitters, other than “the data transmitter”, of the “plurality of data transmitters” are comprised in the claimed transmission device.
-Claim 13 recites the limitation “the data receiver is one of a plurality of data receivers”.  It is unclear on whether the receivers, other than “the data receiver”, of the “plurality of data receivers” are comprised in the claimed reception device.
-Claim 15 recites the limitation “the external device”.  Said limitation is lack of antecedent basis.  It appears, and hereafter assumes, that the limitation should be changed to -transmission device--.
-Claim 16, depended on claim 15, is therefore also objected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-8 and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Izuno et al (2011/0043694) (previously-cited), in view of Yanagisawa et al (2009/0257453) (newly-cited).
Regarding claim 1, Izuno et al teaches a transmission device (100) (see figure 2) comprising: 
an oscillator (comprising (101y)) configured to oscillate a first clock signal (“audio transmitting clock CK1”, [0043]), (see [0043]);
a control signal receiver (being a structure comprising a receive element (105a) having an input of receiving a control signal (Sb) and an output to output a content ( being a frequency deviation “frequency deviation”, [0071)]) of the control signal) configured to receive the control signal transmitted from an external device (200) and used for controlling the first clock signal (“audio reproduction clock CK2, which the VCXO 101y oscillated”, [0071]), (see [0071]); and
a data transmitter (being a structure comprising a PLL ((102), figure 1), a control unit ((103), figure 1) and  a transmit element (105) having an input to receive a data (“the video data and the audio data of the contents”, [0045]) and output to drive the data on to a transmit line (coupled between (105) and (205))  (see figures 1 and 2, and [0045, 0048]) configured to transmit the data input from a data generation unit (103) to the external device (200) ), (see [0045, 0048]).
Izuno et al further  teaches that the first clock signal is inputted from the oscillator via the PLL based on a video clock “video transmitting clock” outputted from the oscillator, wherein the first clock signal is an audio clock “audio transmitting clock CK1” which is derived from the video clock via using the PLL (see [0043]).
Izuno et al does not clearly teach whether the data transmitter includes a divider that divides the first clock signal and generates a second clock signal with a lower frequency than the first clock signal, as claimed.
In analogous art, Yanagisawa et al  teaches that the frequency of an audio clock “ft” can be equal to the frequency of a video clock “pclk” multiplied by a ratio of first integer “Qt” to second integer “Pt”, (see [0025], wherein the audio clock can be derived from the video clock via using a PLL (23) and outputted from the PLL, with which the video clock is frequency divided, via (231), by the second integer to generated a frequency-divided video signal to be phase-compared, via (232), with a frequency divided audio signal to derive the audio clock, the frequency divided audio signal, which in turn, is generated by  a divider (237) that frequency -divides the audio clock by the first integer (see figure 3 and [0092]).
Since Izuno et al does not teach in detail on how the PLL is implemented to derive the first clock signal, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Izuno et al, as taught by Yanagisawa et al, in such a way that the frequency of first clock signal (being an audio clock), would be equal to the frequency of video clock multiplied by a ratio of a first integer to a second integer, and the PLL would be implemented with a PLL, (as taught by Yanagisawa et al),  the PLL with which the video clock is frequency divided by the second integer to generated a frequency-divided video signal to be phase-compared with a frequency divided audio signal for deriving the first clock, the frequency divided audio signal, which in turn, is generated by  a divider that frequency -divides the first clock by the first integer, so that the first clock signal would be obtained, as required and expected in the transmission device, (the frequency divided audio signal considered here equivalent with the limitation “second clock signal”).
-Regarding claim 2, Izuno et al  teaches that the transmission device comprises: a memory (104) configured to store a setting value (“frequency  deviation“, [0072]) of a frequency of the first clock signal oscillated by the oscillator, (see [0072]).
-Regarding claim 6, Izuno et al teaches that the data transmitter inherently can be one of a plurality of data transmitters, wherein transmitters, other than the data transmitter, of  plurality of data transmitters might exist (if any) and not be comprised in the transmission device.
-Regarding claim 7, Izuno et al  teaches that the transmission device comprises: a clock signal transmitter, (being a structure comprising a clock transmitter ((105, 103), figure 1) having an input to receive a clock signal (“audio transmit clock CK1”, [0048]) to be transmitted and an output to drive the clock signal on to a transmit line ((300), figure 1)), connected to the oscillator and configured to transmit data (“data associated with the video transmitting clock”, [0048])  of the first clock signal to the external device  (see [0048, 0049]).
-Regarding claim 8, Izuno et al  teaches a reception device (200) (see figure 2) comprising: 
a signal generator (being a structure comprising a control signal generator (203)) configured to generate a control signal (Sb) for controlling a first clock signal transmitted from an external device (100)  based on a comparison result obtained by comparing a reference clock signal (“audio reproduction clock CK2”, [0067]) with the first clock (“audio transmitting clock CK1”, [0067]), (see [0067]);
a signal transmitter (being a structure comprising a control signal generator (205a)) configured to transmit the control signal generated by the signal generator to the external device, (see [0070]), and
a data receiver (being a structure comprising a receiver ((205), figure 2) configured to receive data (“the video data and the audio data”, [0045]) transmitted from the external device in synchronization with the first clock signal (see [0045, 0048, 0052]).
Izuno et al teaches that the first clock signal is an audio clock and the data receiver comprises a PLL (“PLL”, [0052]), wherein data (“data associated with the video transmitting clock”, [0048]) of  the first clock signal is inputted from the external device, (see [0048]), wherein in the external device, the first clock signal is generated based on a video clock “video transmitting clock” provided in the external device, and wherein in the reception device, the first clock signal is derived based on information (“algebra based on the video transmitting clock”, [0048}) of the data via using the PLL, (see [0048, 0052]).
Izuno et al does not clearly teach whether the data receiver includes a divider that divides a frequency of the first clock signal to generate a second clock signal, as claimed.
In analogous art, Yanagisawa et al  teaches that the frequency of an audio clock “ft” can be equal to the frequency of a video clock “pclk” multiplied by a ratio of first integer “Qt” to second integer “Pt”, (see [0025], wherein the audio clock can be derived from the video clock via using a PLL (23) and outputted from the PLL, with which the video clock is frequency divided, via (231), by the second integer to generated a frequency-divided video signal to be phase-compared, via (232), with a frequency divided audio signal to derive the audio clock, the frequency divided audio signal, which in turn, is generated by  a divider (237) that frequency -divides the audio clockl by the first integer (see figure 3 and [0092]), and that the video clock (pixel clock) as well as information of the first and second integers can be transmitted from transmit site (101) to a receive site (201) for deriving an audio clock (audio clock) at the receive site (see figures 1 and 2).
Since Izuno et al does not teach in detail on how the PLL is implemented to derive the first clock signal, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Izuno et al, as taught by Yanagisawa et al, in such a way that the frequency of first clock signal (being an audio clock), would be equal to the frequency of video clock multiplied by a ratio of first integer to second integer, wherein the data of the first clock signal would comprising the first integer, the second integer and the video clock transmitted from the external device, wherein the PLL would be implemented with a PLL, (as taught by Yanagisawa et al),  the PLL with which the video clock is frequency divided by the second integer to generated a frequency-divided video signal to be phase-compared with a frequency divided audio signal for deriving the first clock, the frequency divided audio signal, which in turn, is generated by  a divider that frequency -divides the first clock by the first integer, so that the first clock signal would be obtained, as required and expected in the reception device, (the frequency divided audio signal considered here equivalent with the limitation “second clock signal”).
-Regarding claim 11, Izuno et al  teaches that the receiver  comprises: a memory (“buffer 203x”,  [0065]) that temporarily stores the data transmitted from the external device in synchronization with the first clock signal, (see [0065]).
-Regarding claim 12, Izuno et al  teaches that the reception device comprises: a reproduction circuitry (being a structure comprising a clock reproduction device ((201), figure 1)) that reproduces the first clock signal (“audio reproduction clock CK2”, [0067]) embedded in the data and transmitted from the external device from the data, (see [0048, 0051]).
-Regarding claim 13, Izuno et al teaches that the data receiver inherently can be one of a plurality of data receivers wherein receivers, other than the data receiver, of  plurality of data transmitters might exist (if any) and not be comprised in the reception device.
-Regarding claim 14, Izuno et al  teaches that the reception device comprises: a clock signal receiver (being a structure comprising a clock receiver (205), figure 1) configured to receive the data of the first clock signal transmitted from the external device, (see [0048, 0052]).
-Regarding claim 15, Izuno et al  teaches a transceiver system (as shown in figure 1), the system (see figures 1 and 2, and [0043-0048, 0064-0067, 0071, 0072]) comprising: 
a transmission device (100) configured to transmit predetermined signals (comprising audio and video data “the video data and the audio data of the contents”, [0045] and information (“algebra based on the video transmitting clock”, [0048]) of a first clock signal (“audio transmitting clock CK1”, [0048]); and 
a reception device (200) configured to receive the predetermined signals transmitted from the transmission device, 
wherein the transmission device includes:
an oscillator ((101y, 102), figure 1) that oscillates a first clock signal (CK1) which is one of the predetermined signals (see [0048]), and 
a receiver  (comprising (105a), figure 2))  that receives a control signal ((Sb), figure 2) transmitted from the reception device and used for controlling, via the oscillator, the first clock signal, (see [0071]), and 
wherein the reception device includes:
a signal generator (comprising a control signal generator ((203a), figure 2)) that generates the control signal based on a comparison result obtained by comparing a reference clock signal ((CK2), figure 1) with the first clock signal transmitted from the transmission device (see [0067]);
 a signal transmitter ((205a), figure 2) that transmits the control signal generated by the signal generator to the transmission device, (see [0071]), and 
a data receiver ((205), figure 2) configured to receive data (“the video data and the audio data”, [0045]) transmitted from the external device in synchronization with the first clock signal, see [0045, 0048, 0052]).
Izuno et al teaches that the first clock signal is an audio clock and the data receiver comprises a PLL (“PLL”, [0052]), wherein data (“data associated with the video transmitting clock”, [0048]) of  the first clock signal is inputted from the transmission device, (see [0048]), wherein in the transmission device, the first clock signal is generated based on a video clock “video transmitting clock” provided in the transmission device, and wherein in the data receiver, the first clock signal is derived based on the information of the first clock signal  via using the PLL, (see [0048, 0052]).
Izuno et al does not clearly teach whether the data receiver includes a divider that divides a frequency of the first clock signal to generate a second clock signal, as claimed.
In analogous art, Yanagisawa et al  teaches that the frequency of an audio clock “ft” can be equal to the frequency of a video clock “pclk” multiplied by a ratio of first integer “Qt” to second integer “Pt”, (see [0025], wherein the audio clock can be derived from the video clock via using a PLL (23) and outputted from the PLL, with which the video clock is frequency divided, via (231), by the second integer to generated a frequency-divided video signal to be phase-compared, via (232), with a frequency divided audio signal to derive the audio clock, the frequency divided audio signal, which in turn, is generated by  a divider (237) that frequency -divides the audio clockl by the first integer (see figure 3 and [0092]), and that the video clock (pixel clock), and information of the first and second integers can be transmitted from transmit site (101) to a receive site (201) for deriving an audio clock (audio clock) at the receive site (see figures 1 and 2).
Since Izuno et al does not teach in detail on how the PLL is implemented to derive the first clock signal, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Izuno et al, as taught by Yanagisawa et al, in such a way that the frequency of first clock signal (being an audio clock), would be equal to the frequency of video clock multiplied by a ratio of first integer to second integer, wherein the data of the first clock signal would comprising the first integer, the second integer and the video clock transmitted from the transmission device, wherein the PLL would be implemented with a PLL, (as taught by Yanagisawa et al),  the PLL with which the video clock is frequency divided by the second integer to generated a frequency-divided video signal to be phase-compared with a frequency divided audio signal for deriving the first clock, the frequency divided audio signal, which in turn, is generated by  a divider that frequency -divides the first clock by the first integer, so that the first clock signal would be obtained, as required and expected in the reception device, (the frequency divided audio signal considered here equivalent with the limitation “second clock signal”).
-Regarding claim 16, Izuno et al  teaches that bi-directional communication (indicated by (Sa, Sb), figure 2)  is performed between the transmission device and the reception device, (see [0065, 0070]).
Allowable Subject Matter
Claims 4, 5 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 01/12/22 have been fully considered.  As results, claims 4, 5 and 10 are indicated allowable.  However, claims 1, 2, 6-8 and 11-16, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG PHU/
Primary Examiner
Art Unit 2632